IT IS ORDERED that:
1. Plaintiff's motion to strike, Dkt. 48, is DENIED.
2. Defendant the Ho-Chunk Nation's motion for judgment on the pleadings, Dkt. 56, is GRANTED.
3. Defendant the Ho-Chunk Nation is DISMISSED from this lawsuit.
4. Plaintiff the Stockbridge-Munsee Community's motion for a preliminary injunction, Dkt. 7, is DENIED as moot.
5. Defendant the Ho-Chunk Nation's motion for leave to file a sur-reply, Dkt. 41, is DENIED as moot.
6. Plaintiff's motion for leave to supplement its motion for a preliminary injunction, Dkt. 63, is DENIED as moot.
7. Plaintiff and defendants the State of Wisconsin and Scott Walker may file briefs or otherwise inform the court of their positions on the timeliness of *1034plaintiff's claims by November 8, 2017.